121 S.E.2d 608 (1961)
255 N.C. 420
STATE
v.
Johnny PAYTON.
No. 145.
Supreme Court of North Carolina.
September 27, 1961.
*609 T. W. Bruton, Atty. Gen., H. Horton Rountree, Asst. Atty. Gen., for the State.
Charles L. Abernethy, Jr., New Bern, for defendant, appellant.
PER CURIAM.
Evidence vital to the State's case against the defendant was elicited from the State's witness in the absence of the jury. The court reporter relayed this evidence to the jury by reading her notes. Thus the story of the witness went to the jury as hearsay. The defendant was entitled to have the jury hear the story from the witness herself and to observe her demeanor at the time she told it. This was a fundamental right.
A review of the record fully discloses the difficult problem confronting the court by reason of the tender age of the witness and the excitement incident to her role in the court proceedings. Nevertheless, guilt must be established by evidence offered in accordance with the rules. For the error committed, the defendant is awarded a
New trial.